Citation Nr: 9907908	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a compensable evaluation for lumbosacral 
strain.

2.  Entitlement to a compensable evaluation for right 
epididymal cyst and small hydrocele.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from July 1991 to April 1996.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for lumbosacral strain and right 
epididymal cyst and small hydrocele, and assigned a zero 
percent evaluation to these disabilities.


REMAND

In his VA Form 9 dated in November 1996, the veteran 
requested a local hearing before a member of the Board.  
Notices to the effect of such hearing were sent in March and 
July 1997, and the RO requested that the veteran respond 
should he wish to withdraw such request or schedule a local 
hearing before the RO.  There is no indication in the 
veteran's claims file that he did not receive these notices, 
and there is no evidence that the veteran responded to the 
RO's requests.  In a letter dated in December 1998, the RO 
informed the veteran of the scheduled date and time of his 
Travel Board hearing.  The address to which all of the above-
mentioned correspondence was sent is the same, and there is 
no indication in the file of any other address for the 
veteran.  Furthermore, the December 1998 letter was not 
returned as undeliverable; thus, it appears from the evidence 
of record that the veteran did not appear for his scheduled 
hearing.  Additionally, the veteran's representative, AMVETS, 
also received notice of the Travel Board hearing and related 
communication.  Thus, the Board notes that the veteran's 
request for a hearing before the Board is considered 
withdrawn.

Additionally, this veteran's claim file contains a notice 
dated May 4, 1998 sent to the VA Medical Center in Portland 
regarding a VA examination scheduled for the veteran.  
Further, there is a printout dated on June 3, 1998 that 
indicates that the veteran failed to show for the VA 
examination and failed to respond to an appointment 
scheduling letter reportedly sent on May 22, 1998.  Noted on 
this printout is that on two occasions there was no 
"answer."  The Board acknowledges that it is incumbent upon 
the veteran to show up for a scheduled VA examination, and 
that such failure to do so may result in a denial of the 
veteran's increased rating claim.  38 C.F.R. § 3.655 (1998).  
However, in this case, the Board notes that although there 
appears to have been some level of communication between the 
RO in Portland and the VA Medical Center in Portland, there 
is no evidence in the claims file that, in fact, notification 
was sent to the veteran regarding his VA examination.  
Moreover, indicated on the examination worksheet sent to the 
VA Medical Center is that there are no telephone numbers of 
record for this veteran; thus, it is clear that the RO did 
not contact the veteran by telephone to inform him of the 
scheduled examination.

The Board recognizes that the last VA examination of record 
is dated in June 1996 and that there are no recent outpatient 
treatment records related to his service-connected disorders.  
This veteran is requesting a compensable evaluation for his 
service-connected back disorder and his epididymal cyst and 
hydrocele disability.  Thus, his current disability is of 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Therefore, in light of the above, the Board has determined 
that it must REMAND this matter to the RO for further 
development.  In the interest of equitable consideration of 
this veteran's claim for a compensable evaluation of his 
service-connected disabilities, the Board requests that the 
RO comply with the following directives:

1.  The veteran should be afforded a VA 
orthopedic examination to address the 
current extent and severity of his 
lumbosacral strain.  In particular, the 
RO should request that the examiner 
comment on the presence of weakened 
movement, excess fatigability or 
incoordination, if any, and express in 
terms of limitation of motion where any 
such loss is due to any weakened motion, 
excess fatigability, or incoordination.  
Further, the examiner should note, to the 
extent possible, whether the veteran's 
motion is further limited due to pain on 
use, including flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

2.  The RO should also request a VA 
examination by an urologist to adequately 
address the extent and severity of the 
veteran's right epididymal cyst and 
hydrocele.  In particular, the examiner 
should comment on any medications or 
intensive management required for this 
disability.

All laboratory studies and tests should 
be conducted in conjunction with the 
above-requested examinations.  
Furthermore, the examiners must provide a 
rationale for every conclusion drawn upon 
examination of the veteran.

3.  In conjunction with both examinations 
outlined above, the claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before and during the aforementioned 
examination requests.  The RO should 
specifically document notification to the 
veteran of the scheduling of such 
examinations and advise him of the 
consequences of failing to show for such 
examinations under the provisions of 
38 C.F.R. § 3.655.  

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

5.  The case should then be returned to 
the Board, if in order and in compliance 
with customary appellate procedures.  No 
action is required of the veteran until 
he is so informed.  The Board intimates 
no opinion as to the ultimate decision 
warranted in this case, pending 
completion of the requested development.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


